           Case 2:12-cv-00859-LMA Document 1255 Filed 11/26/19 Page 1 of 4

                                Orleans Justice Center
                            60 Day Update – November 2019
Sustainable Hiring
During this 60-day period the Human Resources Division participated in ten (10) job fairs within the
region. The recruiters continue to note that OPSO is one of the lowest paid agencies present at most of
the job fairs we participate in. Human Resources continue to recruit and hire qualified candidates
capable of staffing the OPSO vacancies, specifically the jail operations.

In September 2019 OPSO hired four (4) new janitors. However, sixteen (16) employees separated from
OPSO during that same time frame. The sixteen separations were ranked: one (1) Sergeant, one (1)
Investigator, one (1) Corrections Monitoring Technician, one (1) Janitor and twelve (12) Deputy-
Recruits. Of the separations, one (1) was due to Job Performance, two (2) was due to Job
Abandonment, four (4) for Misconduct, and nine (9) were for Personal Reasons.

In October 2019 OPSO hired thirty-one (31) new employees, of which the breakdown was: one (1)
Sanitation civilian, two (2) Grievance Clerks, ten (10) Corrections Monitoring Technicians and
eighteen (18) Deputy-Recruits. During that same time frame, OPSO separated twelve (12) employees.
Of the separations, nine (9) were due to Personal Reasons, one (1) was due to Job Abandonment, one
(1) resigned while on suspension and one (1) for Misconduct.

This reporting period saw a net gain of seven (7) new hires. With the seven new hires for this
reporting period, it brings the number of net gain new hires to ninety-two (92) from January through
October 2019.

Policies
Director Hammons and the Policy & Accreditation team continue to work with the Monitors and the
Plaintiffs’ Class to successfully complete the OPSO policies, standard operating procedures, and post
orders. As the documents are completed, OPSO will continue to forward them to the aforementioned
partners for their review and feedback.

During the months of September and October 2019 the team continues to focus on completing annual
reviews of previously approved policies. There were no Policy and Standard Operation Procedures
(SOP) submitted to the monitors for review.

During the September 18th site visit, the Monitors approved thirty-four (34) policies, thirty (30) SOP’s
and ten (10) post orders to be finalized for OPSO signature. In addition, six (6) policies and six (6)
SOP’s s were submitted to the Plaintiff’s Class for review. Of those twelve (12) submitted, four (4)
were returned to be finalized for OPSO final signature. Currently twenty-two (22) policies and fifteen
(15) SOP’s await final signature from OPSO leadership.

With the approval of annual reviews by the Monitors, OPSO has been able to forward twenty-eight
(28) policies, twenty-seven (27) SOP’s, and one (1) post order for final OPSO signature.

PREA Compliance
The PREA team continues to ensure OPSO remains compliant with all PREA standards. They make
weekly patrols within the facilities to address PREA and security concerns and follow-up on
grievances received. PREA facility audits are conducted monthly and the team reports concerns to
Unit Managers to be addressed. Follow-up audits are conducted within two weeks of the original audit


                                                                                                           1
           Case 2:12-cv-00859-LMA Document 1255 Filed 11/26/19 Page 2 of 4
OJC-60 Day Update November 2019


to ensure areas of concern were addressed timely. The PREA team works closely with security to
obtain information and insight on possible PREA concerns they observe during their tour of duty. The
successful PREA certification received on August 24th was only the beginning of OPSO’s commitment
to provide a safe environment for all offenders within OPSO facilities.

Incident Updates and Outcome Data
The latter portion of 2019 has shown a slight upward trend in Inmate-on-Inmate incidents. The first
ten-months of 2019 saw an average of thirty-seven (37) of these incidents per month. January, May,
June and July were above average with 45, 38, 51, 44 incidents respectively. The incidents
documented between September and October indicated a 9.21% reduction of Inmate-on-Inmate
incidents when compared to July and August. OPSO staff continues to review monthly data to
determine the root cause of the incidents.

Inmate-on-Staff altercations have trended downward throughout the first ten-months of 2019. There
was an average of 12.2 altercations per month. This reporting period saw a 13.64% decrease in
Inmate-on-Staff incidents when compared to the previous reporting period.

Suicide Attempts within the Orleans Parish Sheriff’s Office facilities has continued to trend downward
throughout the first ten-months of 2019. During this reporting period, the number of suicide attempts
substantially decreased when compared to the previous reporting period. This period specifically saw
a 90% reduction when compared to the number of incidents reported the previous period.

Overall, during this two-month reporting period there were 89 incidents tracked in the below chart.
When compared to the previous two-month reporting period in which there were 108 incidents tracked,
there was a decrease by 17.59%.




                                                                                                    2
                   Case 2:12-cv-00859-LMA Document 1255 Filed 11/26/19 Page 3 of 4
     OJC-60 Day Update November 2019


     Overall Incidents 2019


                                                     2019 Overall Incidents
60
                                                                                  51
50   45                                                                                        44

40                                                                38                                                                   38
                                  32                                                                         32           31
                                                    30
30                 28

                        19
20                                                                                                  15
          13                 13                          14                 14                                                              14
                                       12                              11              12 12
10                                          6                                                                     7
                                                                                                         5            5        5
                                                              3
               0                                                                                                                   1             0
 0
      Jan-19       Feb-19         Mar-19            Apr-19        May-19           Jun-19      Jul-19        Aug-19       Sep-19       Oct-19

                                                Inmate-on-Inmate            Inmate-on-Staff     Attempted
                                                                                                Suicide


     NOTE:
     Often, OJC’s total reporting numbers are interpreted as the total number of distinct incidents which
     occurred in the facility during a given period of time. This is not necessarily correct, as some
     incidents appear more than once in the number count because of more than one action occurring
     during the same incident. For example, if two inmates are involved in a physical altercation, and a
     staff member steps in to separate them, that single incident will appear as one (1) inmate-on-inmate
     altercation and one (1) use of force if force is used. If, in that same example, one of the inmates
     pushed the staff member, that incident would also be reflected in the numbers as one (1) inmate-on-
     staff altercation.

     We continue to work to accurately capture all incidents and to timely notify the monitors of those
     incidents; we believe that we have made significant progress towards capturing the accurate number
     of reportable incidents.

     Excessive or Inappropriate Force:
     The Force Investigation Team (FIT) continues to review all incidents which involve a use of force,
     whether reported by a deputy, other staff member, inmate, or civilian. During September and October,
     six (6) complaints were received alleging excessive or inappropriate force. Three (3) grievances were
     closed as Unfounded and one (1) grievance was closed as Unsubstantiated. Two (2) grievances are
     currently open. Preliminary findings indicate one grievance will be Unsubstantiated and one grievance
     will be Unfounded.

     During September and October 2019, FIT did not close any cases with a finding of Not Justified,
     Inappropriate or Excessive.



                                                                                                                                             3
           Case 2:12-cv-00859-LMA Document 1255 Filed 11/26/19 Page 4 of 4
OJC-60 Day Update November 2019


PREA Incidents
In September 2019, seven (7) PREA investigations were conducted. Those cases were categorized as:
six (6) Sexual Harassment allegations, and one (1) Sexual Assault allegation. All of the September
2019 cases have been closed. The final dispositions of those seven investigations were: Sexual
Harassment, two (2) were Unsubstantiated, three (3) were Substantiated, and one (1) was Unfounded;
Sexual Assault was unfounded.

In October 2019, eleven (11) PREA Investigations were conducted. Those cases were categorized as:
nine (9) Sexual Harassment allegations, one (1) Sexual Assault allegations, and one (1) allegation of a
Sexual Relationship. Nine (9) of those cases remain Active while two (2) were disposed of as
Unsubstantiated.




                                                                                                     4
